Case 4:20-cv-00029-MFU-RSB Document 63 Filed 05/13/21 Page 1of2 Pageid#: 231

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION
ELDRIDGE ROOSEVELT MEEKS, III,
Plaintiff,
v. Civil Action No. 4:20-cv-00029
THE CITY OF DANVILLE
and
JACOB AMOS, LARRY DWAYNE LAND,
JOHN PULLEY, JONATHAN EPPS,
TODD HAWKINS AND WILLIAM SHIVELY,

in their individual capacities,
and

JOHN DOES 1 - 10,

Defendants.

DEFENDANT’S CERTIFICATE OF DISCOVERY
COMES NOW DEFENDANT, The City of Danville, by counsel, and certifies that on the
13th day of May, 2021, a true and correct copy of Defendant, The City of Danville’s,
Supplemental Discovery Response was sent via electronic and regular mail to counsel for
Plaintiff, M. Paul Valois, Esq., James River Legal Associates, 7601 Timberlake Road, Lynchburg,

Virginia 24502.

CITY OF DANVILLE

By Counsel

DanieEL, MEDLEY & Kirpy, PC.
LAW OFFICES
POST OFFIGE BOX 720
DANVILLE, VIRGINIA 24643
Case 4:20-cv-00029-MFU-RSB Document 63 Filed 05/13/21 Page 2 of2 Pageid#: 232

Counsel:

‘si James A. EL. Daniel

James A. L. Daniel, Esq. (VSB No, 03881)
Martha White Medley, Esq. (VSB No. 21171)
Michael A. Nicholas, Esq. (VSB No. 80749)
Katerina Holland, Esq. (VSB No. 91073)
Panagiotis C. Kostopanagiotis, Esq. (VSB No. 94215)
DANIEL, MEDLEY & KIRBY, P.C.

110 North Union Street

P. O. Box 720

Danville, VA 24543-0720

(434) 792-3911 Telephone

(434) 793-5724 Facsimile
jdaniel@dmklawfirm.com
mmedley@dmklawfirm.com
mnicholas@dmklawfirm.com
kholland@dmklawfirm.com

pek@dmklawfirm.com
Counsel for Defendants

‘si James A, L. Daniel

DaNIeL, M=piey & Kirpy, PC.
LAW OFFIGES
POST OFFICE BOX 720
DANVILLE, VIRGINIA 24543
